Citation Nr: 0617146	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  01-06 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
alopecia areata.

3.  Entitlement to an increased rating for alopecia areata, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board previously remanded the veteran's claims in August 
2004 for further development.  The veteran's appeal has been 
returned to the Board.  Her claims file, however, was damaged 
by water due to flooding of the RO by Hurricane Katrina in 
August 2005 and is incomplete.  The file that was forwarded 
to the Board only contains reproduced copies of the salvaged 
portion of her claims file.  The file thus consists of only 
VA treatment records from October 2001 through June 2004; VA 
examination reports from December 1998, January 1999, April 
1999, February 2001, May 2002, October 2002, July 2005 and 
August 2005; three lay statements submitted by the veteran; 
and other non-relevant VA documents.  It also contains the 
original copy of the informal hearing presentation submitted 
by the veteran's representative dated May 18, 2006.  It does 
not contain, however, any VA rating decisions, Statements of 
the Case, Supplemental Statements of the Case, veteran's 
Statements in Support of Claim, VA Form 9's, the Board 
hearing transcript, the August 2004 Board remand, or any 
other relevant adjudication documents.  The Board was able to 
obtain copies of the transcript of the September 22, 2003 
Board video conference hearing and its August 2004 remand, 
and has placed them in the claims file.

The Board finds that further efforts are needed to recreate 
the veteran's file.  First, further efforts must be made to 
obtain all adjudication documents.  Any documents issued by 
VA, such as the rating decisions, Statements of the Case and 
Supplemental Statements of the Case, should be in electronic 
format and should be reprinted and placed in the file.  In 
addition, it is not clear that the veteran has been notified 
that her claims file was damaged.  She should be contacted 
and asked if she has copies of any relevant adjudication 
documents and/or evidence that were in her file, especially 
documents she submitted to VA in support of her claims.  If 
any of these documents are not available, a memorandum should 
be placed in the file setting forth what steps were taken to 
recover these documents and the reason they are not 
available.  

Second, in its remand, the Board instructed the RO to provide 
the veteran with VCAA-compliant notice as to her claims, but 
there is no evidence that such notice was sent.  The RO 
should therefore send such notice to the veteran or, if the 
notice was sent and a dated copy is available, put it in the 
claims file.  

Third, in its remand, the Board instructed the RO to obtain 
VA treatment records from January 1995 through December 1998 
and November 2002 to the present.  Thus the file must have 
contained VA treatment records from January 1999 through 
October 2002.  The claims file, however, contains copies from 
October 2001 through June 2004.  Thus the RO needs to obtain 
the veteran's VA treatment records from January 1995 through 
September 2001.  

Fourth, the Board's remand and the veteran's testimony 
indicate that the record contained a statement from a private 
psychiatrist received in April 2002.  The RO should contact 
the veteran and request she submit a copy of that statement 
or that she submit a release form so that the RO may request 
it directly from this psychiatrist.

Fifth, the veteran testified at the Board hearing that she 
saw a private dermatologist regarding her service-connected 
alopecia areata.  The RO should contact the veteran and ask 
her to identify this medical care provider and either provide 
VA with a release form authorizing it to obtain any treatment 
records or submit any treatment records herself.

Sixth, the veteran's service medical records were presumably 
destroyed with the rest of the claims file. When service 
medical records are presumed destroyed, VA is normally 
obligated to search for alternate forms of medical records. 
Cuevas v. Principi, 3 Vet. App. 542 (1992).

Finally, the Board's remand also instructed that the veteran 
be scheduled for new VA examinations for each of her claimed 
conditions.  The Board notes that the copied records in the 
file include VA examinations conducted in July 2005 and 
August 2005 that comply with the remand instructions.  In 
addition, the copied records include earlier VA examination 
reports as previously indicated, including all those 
identified either in the Board's remand or at the hearing.  
Thus it appears that no further efforts are needed with 
regards to obtaining current VA examinations and past VA 
examination reports, unless the evidence obtained otherwise 
indicates the existence of additional reports not now of 
record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
legally compliant notice of the information and 
evidence necessary to substantiate her claims 
for disability compensation, including what 
information and evidence is necessary to 
establish a claim for direct service 
connection, secondary service connection and an 
increased rating.  

2.  The RO should make further efforts to 
recreate the veteran's claims file including:

a.  Determining if any VA adjudication 
documents are available in electronic 
format and reprinting those documents 
and placing them in the file.

b.  Contacting the veteran and asking 
her to provide copies of any relevant 
adjudication documents she may have, 
especially documents or evidence she had 
previously submitted.

c.  If any of the adjudication documents 
are not recoverable, the RO should place 
a memorandum in the file detailing the 
efforts made to recover the documents 
and setting forth the reason why such 
documents are not available.

3.  The RO should obtain the veteran's 
treatment records from the VA Medical Center in 
New Orleans, Louisiana, from January 1995 
through September 2001.  All efforts to obtain 
VA records should be fully documented, and the 
VA facility should provide a negative response 
if records are not available.

4.  The RO should contact the veteran and ask 
her to either submit a copy of the statement of 
the private psychiatrist previously submitted 
in April 2002 or provide VA with a signed 
consent form for the release of any records 
from this psychiatrist.  The RO should take 
whatever follow up action is necessary.

5.  The RO should request the veteran complete 
a release form authorizing VA to request copies 
of treatment records from the private 
dermatologist she testified she saw for her 
service-connected alopecia areata.  The RO 
should also advise the veteran that she could 
obtain and submit the treatment records herself 
in lieu of submitting a release form.  If the 
veteran provides completed release forms, the 
RO should then request the medical records 
identified.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  The 
veteran and her representative should be 
notified of unsuccessful efforts in this regard 
and afforded an opportunity to submit the 
identified records.

6.  The RO should contact the veteran and ask 
her to supply copies of any service medical 
records that she may have in her possession.  

7.  Finally, after ensuring that any actions 
needed to ensure VA's duty to assist and notice 
obligations are accomplished, if necessary, the 
RO should readjudicate the claims.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and her representative.  
An appropriate period of time should be allowed 
for response.  Thereafter, these claims should 
be returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





